Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11-13, 16, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 2013/0049716 A1) in view of Shepard et al. (US 2016/0065701 A1), hereinafter Shepard.
	Regarding claim 1, Saeki discloses, in Figures 3 & 13, a power supply device comprising:
	a pulse frequency modulation controller circuitry (11) configured to compare a first signal with a first reference voltage to generate a second signal (Para [0034], “reference voltage Vref is input into a non-inverting input terminal of the PFM comparator 11, and the feed-back signal FB is input into an inverting input terminal” and generates PFMout), and to generate a driving signal to a power converter circuit according to an output voltage (PWMout), a second reference voltage (Para [0037], “the signal generating unit 15 supplies the output signal SGout having a predetermined voltage that is the reference voltage Vref or lower…to the PWM comparator 12”), and the second signal (Para [0038], “based on the output signal PFMout…the switching control unit 20 supplies the output signal PFMout…or the output signal PWMout…to the driver 25”), wherein the power converter circuit is configured to generate the output voltage according to the driving signal (Para [0038], “the driver 25 generates the output signal of each comparator by amplifying the signal having the voltage to drive at least the PMOS transistor Q1 and the NMOS transistor Q2 and drives each transistor”); and
	a cycle controller circuitry (20) configured to detect a frequency of the driving signal according to a clock signal having a predetermined frequency, wherein the predetermined frequency is set based on a frequency range capable of being heard by humans (Para [0036], “the output signal PWMout of the PWM comparator 12 changes from a high level to a low level at the timing when the voltage of the triangular wave signal SGout becomes higher than the reference voltage Vref. The switching frequency in the PWM operation may be set based on the frequency of the triangular wave signal SGout. The frequency of the triangular wave signal SGout may be set to be 20 kHz or higher specified as the upper limit of the human audible frequency band”).
	But fails to disclose a transiting speed of the first signal adjusted according to at least one control bit.
	However, Shepard discloses a transiting speed of the first signal adjusted according to at least one control bit (Para [0057], “in one aspect, at least one bit in each frame can be used to construct a lower sample rate data stream communicating larger frames of slower data”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the bit adjusted data stream of Shepard in the power supply device of Saeki, to achieve the benefit of providing “relatively higher bandwidth communications architecture employing any variety of communicative links, including serial links. Such relatively high bandwidth communicative links may be used for communicating relatively enhanced data providing insight into the operation of the one or more power semiconductor devices” (Shepard, Para [0034]).
	Regarding claim 2, Saeki in view of Shepard disclose the power supply device of claim 1, and Saeki discloses the cycle controller circuitry preventing the frequency of the driving signal from falling within the frequency range capable of being heard by humans (Para [0036], “the output signal PWMout of the PWM comparator 12 changes from a high level to a low level at the timing when the voltage of the triangular wave signal SGout becomes higher than the reference voltage Vref. The switching frequency in the PWM operation may be set based on the frequency of the triangular wave signal SGout. The frequency of the triangular wave signal SGout may be set to be 20 kHz or higher specified as the upper limit of the human audible frequency band”), but fails to disclose the cycle controller circuitry configured to adjust the at least one control bit.
	However, Shepard discloses the cycle controller circuitry configured to adjust the at least one control bit (Para [0040], “bit clock recovered by and/or from the controller 305…one or more data bits of the first and second signals may be multiplexed, such as into a packet, which may then be transmitted via a serial link 360…one bit in each frame is used to construct a lower sample rate data stream communicating large frames of slow data”).
	Regarding claim 7, Saeki in view of Shepard disclose the power supply device of claim 1, and Saeki continues to disclose, in Figure 5, wherein the cycle controller circuitry is configured to count a number of pulses in the driving signal during a period of the clock signal (Para [0040], “the counter is reset at a timing of fall of the reference pulse, and all the output terminals become a low level”), in order to generate a count value (Para [0040], “the 5 bit counter 210 counts up at the timing of fall of the signal PFMout, and the binary count value is output to the output terminals”), and to adjust the at least one control bit according to the count value (Para [0040], “for example, when ten pulses are counted, the output terminals Q1, Q2, Q3, Q4, and Q5 become a low level, a high level, a low level, a high level, and a low level, respectively”).
	Regarding claim 11, Saeki in view of Shepard disclose the power supply device of claim 1, and Saeki continues to disclose wherein the predetermined frequency is higher than a highest frequency in the frequency range capable of being heard by humans (Para [0036], “the frequency of the triangular wave signal SGout may be set to be 20 kHz or higher specified as the upper limit of the human audible frequency band”).
	Regarding claim 12, Saeki discloses, in Figure 3 & 13, a pulse frequency modulation method, comprising:
	comparing the first signal with a first reference voltage, in order to generate a second signal (Para [0034], “reference voltage Vref is input into a non-inverting input terminal of the PFM comparator 11, and the feed-back signal FB is input into an inverting input terminal” and generates PFMout);
	generating a driving signal to power converter circuit according to an output voltage (PWMout), a second reference voltage (Para [0037], “the signal generating unit 15 supplies the output signal SGout having a predetermined voltage that is the reference voltage Vref or lower…to the PWM comparator 12”), and the second signal (Para [0038], “based on the output signal PFMout…the switching control unit 20 supplies the output signal PFMout…or the output signal PWMout…to the driver 25”), wherein the power converter circuit is configured to generate the output voltage according to the driving signal (Para [0038], “the driver 25 generates the output signal of each comparator by amplifying the signal having the voltage to drive at least the PMOS transistor Q1 and the NMOS transistor Q2 and drives each transistor”); and
	detecting a frequency of the driving signal according to a clock signal having a predetermined frequency, in order to adjust the at least one control bit (Para [0040], “frequency counter 21 includes a 5 bit counter 210…when ten pulses are counted, the output terminals Q1, Q2, Q3, Q4, and Q5 become a low level, a high level, a low level, a high level, and a low level, respectively”), wherein the predetermined frequency is set based on a frequency range capable of being heard by humans (Para [0040] & [0028], “the frequency counter 21 may detect that the frequency of the output signal PFMout of the PFM comparator 11 is 20 Hz or lower…the human audible frequency band is avoided”). 
	but fails to disclose adjusting a transiting speed of a first signal according to at least one control bit.
	However, Shepard discloses a transiting speed of the first signal adjusted according to at least one control bit (Para [0057], “in one aspect, at least one bit in each frame can be used to construct a lower sample rate data stream communicating larger frames of slower data”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the bit adjusted data stream of Shepard in the power supply device of Saeki, to achieve the benefit of providing “relatively higher bandwidth communications architecture employing any variety of communicative links, including serial links. Such relatively high bandwidth communicative links may be used for communicating relatively enhanced data providing insight into the operation of the one or more power semiconductor devices” (Shepard, Para [0034]). 
	Regarding claim 13, Saeki in view of Shepard disclose the pulse frequency modulation method of claim 12, and Saeki continues to disclose, in Figure 3 & 5, wherein the at least one control bit is adjusted (Para [0040] & [0041], “the 5 bit counter 210 counts up at the timing of fall of the signal PFMout, and the binary count value is output to the output terminals Q1 to Q5…frequency counter 21 may detect that the frequency of the output signal PFMout is 20 Hz or lower…switching control unit 20 outputs the SG drive signal by ORing the 20 Hz detection signal output from the frequency counter 21 and the SG drive signal”) to prevent the frequency of the driving signal from falling within the frequency range capable of being heard by humans (Para [0036], “the output signal PWMout of the PWM comparator 12 changes from a high level to a low level at the timing when the voltage of the triangular wave signal SGout becomes higher than the reference voltage Vref. The switching frequency in the PWM operation may be set based on the frequency of the triangular wave signal SGout. The frequency of the triangular wave signal SGout may be set to be 20 kHz or higher specified as the upper limit of the human audible frequency band”).
	Regarding claim 16, Saeki in view of Shepard disclose the pulse frequency modulation method of claim 12, and Saeki continues to disclose, in Figure 5, wherein detecting the frequency of the driving signal according to the clock signal having the predetermined frequency, in order to adjust the at least one control bit comprises:
counting a number of pulses in the driving signal during a period of the clock signal (Para [0040], “the counter is reset at a timing of fall of the reference pulse, and all the output terminals become a low level”), in order to generate a count value (Para [0040], “the 5 bit counter 210 counts up at the timing of fall of the signal PFMout, and the binary count value is output to the output terminals”), and to adjust the at least one control bit according to the count value (Para [0040], “for example, when ten pulses are counted, the output terminals Q1, Q2, Q3, Q4, and Q5 become a low level, a high level, a low level, a high level, and a low level, respectively”).
	Regarding claim 20, Saeki in view of Shepard disclose the pulse frequency modulation method of claim 12, and Saeki continues to disclose wherein the predetermined frequency is higher than a highest frequency in the frequency range capable of being heard by humans (Para [0036], “the frequency of the triangular wave signal SGout may be set to be 20 kHz or higher specified as the upper limit of the human audible frequency band”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Shepard as applied to claims 1, 2, 7, 11, 12, 13, 16, 20 above, and further in view of Xi et al. (US 10,476,387 B1), hereinafter Xi.
Regarding claim 5, Saeki in view of Shepard disclose the power supply device of claim 1, but fail to disclose wherein the pulse frequency modulation controller circuitry comprises:
a comparator circuit configured to compare the output voltage with the second reference voltage, in order to generate a set signal;
a SR latch configured to generate an enable signal according to the set signal and the second signal; and
an inverter circuit configured to generate the driving signal according to the enable signal.
However, Xi discloses, in Figure 7, wherein the pulse frequency modulation controller circuitry comprises:
a comparator circuit (702) configured to compare the output voltage (FB) with the second reference voltage (VREF), in order to generate a set signal (Col. 13, Lines 52-53, the output PUMP of the comparator 702 is fed into the set input of the latch 206”);
a SR latch (206) configured to generate an enable signal according to the set signal (Col. 13, Lines 62-63, “comparator 702 generates a logic level…and send this logic level…to the set input of the latch 206”) and the second signal (Col. 14, Lines 13-15, “the output TOUT of the on-time timer apparatus 303 generates a logic level…and send this logic level…to the reset input of the latch 206”); and
an inverter circuit configured to generate the driving signal (Col. 10, Lines 57-59, “inverter is employed to convert the high-side gate drive signal HSON into a suitable signal for driving the p-type transistor”) according to the enable signal (Col. 13, Lines 56-57, “inverter is configured to receive the output of the latch 206”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the pulse frequency modulation controller circuitry of Xi in the power supply device of Saeki and Shepard, to achieve the benefit of a “fixed switching frequency under a variety of operating conditions” (Xi, Col. 1, Lines 66-67).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saeki, Shepard, and Xi as applied to claim 5 above, and further in view of Kim et al. (US 2017/0264299 A1), hereinafter Kim.
Regarding claim 6, the combination of Saeki, Shepard, and Xi disclose the power supply device of claim 5, but fails to disclose wherein the SR latch circuit comprises a plurality of NOR gate circuits or a plurality of NAND gate circuits.
However, Kim discloses, wherein the SR latch circuit comprises a plurality of NOR gate circuits or a plurality of NAND gate circuits (Para [0101], “an SR latch implemented with NAND gates is applied to the present embodiment”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the NAND gates of Kim in the SR latch of Saeki, Shepard, and Xi, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Allowable Subject Matter
Claims 3-4, 8-10, 14-15, & 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896